The defendants own a parcel of land located in Warwick and have leased a portion of the parcel to the plaintiff’s intestate. The lease gives the lessee an option to purchase the leased premises. It also provides that the lessee should pay a proportionate share on any increase in the tax assessed against the parcel subsequent to the December 31, 1963 assessment. In this action for specific performance of the option, the plaintiff has taken an appeal from an order entered in the Superior Court directing her, as a condition to pressing her claim, to pay to the defendants the sum of $4,812.71, which represents the lessee’s share of the tax owed the municipality.
When the appeal came on for oral argument, the plaintiff conceded that her sole cause for concern was the absence in the order of any safeguard which would guarantee that her payment of the proportionate share of the tax increase would be made to the tax collector. The defendants, while urging that the appeal was premature, stated that they were agreeable to having the' order amended so that the plaintiff could be assured that any money paid by her because of a tax increase would reach the proper authorities. Accordingly, it is hereby ORDERED AND ADJUDGED:
1. The plaintiff’s appeal is denied and dismissed pro forma and the case is remanded to the Superior Court.
2. The Superior Court is directed to amend its order of August 19, 1971, so that the lessee’s share of taxes will *910be paid to the defendants’ counsel who will, in turn, pay such tax to the Warwick Tax Assessor.
John P. Bourcier, for plaintiff. William F. Hague, Jr., for defendants.
3. The Superior Court may also recompute the amount presently due the assessor and substitute that amount for the $4,812.71 set forth in the original order.